UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1318


In re: WAYNE CHRISTOPHER HOOKS,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:21-hc-02037-M)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wayne Christopher Hooks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wayne Christopher Hooks petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2241 petition. He seeks an order

from this court directing the district court to act. The present record does not reveal undue

delay in the district court. To the extent that Hooks seeks an order directing the district

court to act because of emergency COVID-19 conditions at the prison where he is located,

Hooks has not established a clear right to such relief. See In re Murphy-Brown, LLC, 907

F.3d 788, 795 (4th Cir. 2018). Accordingly, we deny the mandamus petition. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2